DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 9, Applicant recites “wherein a width Ws of each of the plurality of connection pads of the printed circuit board satisfies W1≤Ws≤W1+2d” in line 4 of the claim.  However, the variables W1 and Ws are not clearly defined, and therefore it is unclear as to what the variables of W1 and Ws are referring to.  Therefore, the recitation of “wherein a width Ws of each of the plurality of connection pads of the printed circuit board satisfies W1≤Ws≤W1+2d” renders the claim as a whole to be indefinite.  For the purposes of examination, the recitation of “wherein a width Ws of each of the plurality of connection pads of the printed circuit board satisfies W1≤Ws≤W1+2d” will be interpreted as “wherein a width of each of the plurality of connection pads of the printed circuit board is greater than the width of the test line.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirae (U.S. 2006/0181299).

Regarding claim 1, Hirae discloses a film type package (Fig. 3; page 3, page [0042]) comprising:
	a base film (11, Fig. 3; page 3, para [0044]) having a first side (left side of PA1, Fig. 3) and a second side (right side of PA1, Fig. 3) opposite to the first side (left side of PA1, Fig. 3);
a driver integrated circuit (driver integrated circuit of 15, Fig. 3; page 3, para [0045]) mounted on the base film (11, Fig. 3);
a plurality of first connection pads (even numbered pads 20, Fig. 3; page 3, para [0046]) disposed on a first area (such as area of ITPA1/OTPA2, Fig. 3; page 3, para [0045-0046]) of the base film (11, Fig. 3) that is adjacent to the first side (left side of PA1, Fig. 3) of the base film (11, Fig. 3), and configured to be connected to a first external circuit (even numbered pads 20 necessarily configured to be connected to a first external circuit, Fig. 3; page 3, para [0045]);
a plurality of second connection pads (10, Fig. 3; page 3, para [0045]) disposed on a second area (such as area of OTPA1/ITPA3, Fig. 3) of the base film (11, Fig. 3) that is adjacent to the second side (right side of PA1, Fig. 3) of the base film (11, Fig. 3), and configured to be connected to a second external circuit (second connection pads 10 necessarily configured to be connected to a second external circuit, Fig. 3; page 3, para [0045]);
a plurality of first signal lines (even numbered lines 17, Fig. 3; page 3, para [0049]) disposed on the base film (11, Fig. 3), and connecting the driver integrated circuit (driver integrated circuit of 15, Fig. 3) and the plurality of first connection pads (even numbered pads 20, Fig. 3); 
a plurality of second signal lines (18, Fig. 3; page 3, para [0045]) disposed on the base film (11, Fig. 3), and connecting the driver integrated circuit (driver integrated circuit of 15, Fig. 3) and the plurality of second connection pads (10, Fig. 3); and
a plurality of test lines (odd numbered lines 17, Fig. 3; page 3, para [0049]) disposed on the base film (11, Fig. 3) and extending from the driver integrated circuit (driver integrated circuit of 15, Fig. 3) to the first side (left side of PA1, Fig. 3) of the base film (11, Fig. 3). 

Regarding claim 2, Hirae discloses a film type package with all the limitations above and further discloses wherein the plurality of test lines (odd numbered lines 17, Fig. 3) have a first width (width of odd numbered lines 17, Fig. 3) that is narrower than a second width (vertical width of even numbered pads 20, Fig. 3) of the plurality of first connection pads (even numbered pads 20, Fig. 3).

Regarding claim 3, Hirae discloses a film type package with all the limitations above and further discloses wherein the plurality of first connection pads (even numbered pads 20, Fig. 3) and the plurality of test lines (odd numbered lines 17, Fig. 3) are alternately arranged, and the plurality of first connection pads (even numbered pads 20, Fig. 3) are disposed at a constant interval.

Regarding claim 4, Hirae discloses a film type package with all the limitations above and further discloses wherein the plurality of test lines (odd numbered lines 17, Fig. 3) extend, with constant width, from the driver integrated circuit (driver integrated circuit of 15, Fig. 3) to the first side (left side of PA1, Fig. 3) of the base film (11, Fig. 3).

Regarding claim 5, Hirae discloses a film type package with all the limitations above and further discloses wherein the plurality of first connection pads (even numbered pads 20, Fig. 3) are divided into a first group of first connection pads (even numbered pads 20 in area of ITPA1/OTPA2, Fig. 3) and a second group of first connection pads (even numbered pads 20 in area of OTPA1/ITPA3, Fig. 3), and the plurality of test lines (17, Fig. 3) are disposed between the first group of first connection pads (even numbered pads 20 in area of ITPA1/OTPA2, Fig. 3) and the second group of first connection pads (even numbered pads 20 in area of OTPA1/ITPA3, Fig. 3), and
	wherein the plurality of test lines (17, Fig. 3) are disposed at substantially constant intervals in an area (such as area of ITPA1/OTPA2, Fig. 3) overlapping the plurality of first connection pads (such as area of ITPA1/OTPA2 overlapping the plurality of even numbered pads 20 in area of ITPA1/OTPA2, Fig. 3) in a width direction of the base film (plurality of test lines 17 disposed at substantially constant intervals in a vertical width direction of the base film 11, Fig. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Her (U.S. 2007/0235888) in view of Hirae (U.S. 2006/0181299).

Regarding claim 7, Her discloses a display apparatus (Fig. 5; page 1, para [0021]) comprising:
	at least one film type package (200, Fig. 1; page 1, para [0024]) comprising a base film (base film of 200, Fig. 1; page 1, para [0024]) having a first side (side comprising 213, Fig. 1) and a second side (side comprising 214, Fig. 1) opposite to the first side (side comprising 213, Fig. 1);
	a printed circuit board (100, Fig. 1; page 1, para [0024]) connected to the at least one film type package (200, Fig. 1) at the first side (side comprising 213, Fig. 1) of the base film (base film of 200, Fig. 1); and
	a display panel (300, Fig. 5; page 2, para [0045]) connected to the at least one film type package (200, Figs. 1 and 5) at the second side (side comprising 214, Figs. 1 and 5) of the base film (base film of 200, Fig. 1),
	wherein the at least one film type package (200, Fig. 1) comprises:
	a driver integrated circuit (211, Fig. 1; page 1, para [0025]) mounted on the base film (base film of 200, Fig. 1);
	a plurality of first connection pads (213, Fig. 1; page 1, para [0025]) disposed on a first area (area comprising 213, Fig. 1) of the base film (base film of 200, Fig. 1) that is adjacent to the first side (side comprising 213, Fig. 1) of the base film (base film of 200, Fig. 1), and configured to be connected to the printed circuit board (100, Fig. 1);
	a plurality of second connection pads (214, Fig. 1; page 1, para [0025]) disposed on a second area (area comprising 214, Fig. 1) of the base film (base film of 200, Fig. 1) that is adjacent to the second side (side comprising 214, Fig. 1) of the base film (base film of 200, Fig. 1), and configured to be connected to the display panel (300, Fig. 5);
	a plurality of first signal lines (212, Fig. 1; page 1, para [0025]) disposed on the base film (base film of 200, Fig. 1), and connecting the driver integrated circuit (211, Fig. 1) and the plurality of first connection pads (213, Fig. 1);
	a plurality of second signal lines (signal lines connected to 214, Fig. 1) disposed on the base film (base film of 200, Fig. 1), and connecting the driver integrated circuit (211, Fig. 1) and the plurality of second connection pads (214, Fig. 1); and
	a test line (TL, Fig. 2; page 1, para [0025]) extending from the driver integrated circuit (211, Figs. 1-2; page 1, para [0026]) to the first side (side comprising 213, Figs. 1 and 2) of the base film (base film of 200, Fig 1), the test line (TL, Fig. 2) having a width (D2, Fig. 2; page 2, para [0033]) that is narrower than a width (D1, Fig. 2) of each of the plurality of first connection pads (213, Fig. 2).

Her does not expressly disclose a plurality of test lines (TL, Fig. 2) extending from the driver integrated circuit (211, Fig. 1) to the first side (side comprising 213, Fig. 1) of the base film (base film of 200, Fig. 1).  However, Hirae discloses a film type package (Fig. 3; page 3, page [0042]) comprising: a base film (11, Fig. 3; page 3, para [0044]) having a plurality of test lines (18, Fig. 3; page 3, para [0045]) disposed on the base film (11, Fig. 3) and extending from the driver integrated circuit (driver integrated circuit of 15, Fig. 3) to a first side (right side of PA1, Fig. 3) of the base film (11, Fig. 3) in order to provide a plurality of connections to a plurality of test probes for an electrical inspection (page 2, para [0012]; page 3, para [0045]).

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the film type package (Her: 200, Fig. 1) of Her with a plurality of test lines (Her: TL, Fig. 2; Hirae: 18, Fig. 3) such that the plurality of test lines (Her: TL, Fig. 2) extend from the driver integrated circuit (Her: 211, Fig. 1) to the first side (Her: side comprising 213, Fig. 1) of the base film (Her: base film of 200, Fig. 1) in order to obtain the benefits of providing a plurality of connections to a plurality of test probes for an electrical inspection as taught by Hirae (page 2, para [0012]; page 3, para [0045]).

Regarding claim 8, Her as modified by Hirae discloses a display apparatus with all the limitations of claim 7 above and further discloses wherein the printed circuit board (Her: 100, Fig. 1) comprises a plurality of connection pads (Her: 110, Fig. 1; page 1, para [0024]) bonded to the plurality of first connection pads (Her: 213, Fig. 1) of the at least one film type package (Her: 200, Fig. 1).

Regarding claim 9, Her as modified by Hirae discloses a display apparatus with all the limitations of claim 8 above and further discloses wherein the plurality of first connection pads (Her: 213, Fig. 2) are alternately arranged with the plurality of test lines (Her: TL, Fig. 2; Hirae: 18, Fig. 3), and
	wherein a width of each of the plurality of connection pads (Her: such as width of PP of connections pads 220, Figs. 2-3; page 2, para [0037]) of the printed circuit board (Her: 100, Fig. 3) is greater than the width (Her: D2, Figs. 2-3) of the test line (Her: TL, Figs. 2-3).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Her (U.S. 2007/0235888) in view of Hirae (U.S. 2006/0181299) as applied to claim 9 above and further in view of Tseng et al. (U.S. 2007/0216846).

Regarding claim 10, Her as modified by Hirae discloses a display apparatus with all the limitations above and further discloses wherein the plurality of first connection pads (Her: 213, Fig. 1) are divided into a plurality of groups of first connection pads (Her: such as odd and even connection pads 213, Fig. 1), and at least a portion of the plurality of test lines (Her: TL, Fig. 2; Hirae: 18, Fig. 3) is disposed between the plurality of groups of first connection pads (Her: such as a portion of test lines TL disposed between the plurality of groups of odd and even connection pads 213, Fig. 2).

Her as modified by Hirae does not expressly disclose wherein the printed circuit board (Her: 100, Fig. 1) further comprises a dummy pad connected to at least one of the plurality of test lines (Her: TL, Figs. 2-3).  However, Tseng discloses that a printed circuit board can be comprised of at least one dummy pad configured to be connected to a test line in order to allow for the performance of an electrical testing inspection as evidenced by Tseng (page 2, para [0022]).

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the printed circuit board (her: 100, Fig. 1) of Her as modified by Hirae with a dummy pad (Tseng: page 2, para [0022]) configured to be connected at least one of the plurality of test lines (Her: TL, Figs. 2-3) in order to obtain the benefits of allowing the performance of an electrical testing inspection as evidenced by Tseng (page 2, para [0022]).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art as presently searched does not disclose the film type package of claim 6 having all the combination of features including wherein the plurality of test lines are divided into a plurality of groups of at least two test lines, and the plurality of groups of at least two test lines are arranged with at least two of the plurality of first connection pads disposed therebetween.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tamai (JP 2000-077482), Kin (JP 10-256713), Iwamoto (JP 10-079400), and Ko (JP 2004-062201) disclose a film type package but fail to disclose all the combination of features as recited in the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAUL C LEE/Primary Examiner, Art Unit 2871